Citation Nr: 0818041	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  03-34 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 25, 2002, 
for the grant of a total disability rating based on 
individual unemployability (TDIU).




ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1969 to 
April 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which, in relevant part, increased the rating for the 
veteran's post-traumatic stress disorder (PTSD) from 50 to 70 
percent and concurrently granted a TDIU, both awards 
retroactively effective from June 25, 2002, the date of 
receipt of her claim for a higher rating for her PTSD.  

In December 2005, the Board denied the veteran's claim for an 
earlier effective date for the TDIU (she did not appeal the 
effective date assigned for the higher 70 percent rating for 
her PTSD).  She appealed the Board's decision concerning the 
effective date for her TDIU claim to the U. S. Court of 
Appeals for Veterans Claims (Court).  In a January 2008 
memorandum decision, the Court vacated the Board's December 
2005 decision and remanded the case so the Board may 
consider, in the first instance, whether a grant of a TDIU 
under 38 C.F.R. § 4.16(b) (an extra-schedular evaluation) 
would allow an effective date earlier than June 25, 2002.

The Board has since received the file back from the Court for 
compliance with the directives specified in the memorandum 
decision.

To comply with the Court's memorandum decision, the Board, in 
turn, is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.




REMAND

In its January 2008 memorandum decision, the Court stated 
that "[a]lthough it has not been definitely decided by the 
Court, it would appear that an earlier effective date for the 
award of the TDIU could be assigned if [the veteran] had been 
awarded a TDIU pursuant to 38 C.F.R. § 4.16(b) (providing 
extra-schedular consideration for a total disability rating 
for veterans 'unable to secure and follow a substantially 
gainful occupation' but who do not meet the schedular 
requirements of § 4.16(a))."  The Court cited Dalton v. 
Nicholson, 21 Vet. App. 23, 25 (2007), which determined that 
a TDIU awarded under § 4.16(a) was an increased-compensation 
claim, but explicitly did not decide whether a TDIU awarded 
under § 4.16(b) was also an increased-compensation claim.  
The Court therefore concluded that, if an award of a TDIU 
under § 4.16(b) is a claim for increased compensation, then 
VA would have a duty to assist in gathering evidence 
regarding the one-year period prior to the date of the claim.  
See 38 U.S.C.A. §§ 5103A, 5110(b)(2) (West 2002); 38 C.F.R. 
§§ 3.103(a), 3.159, 3.400 (2007).

The Court sought a supplemental briefing regarding the award 
of an earlier effective date for a TDIU granted under 
38 C.F.R. § 4.16(b), but did not find it helpful.  
As a result, the case was remanded so this issue could be 
considered in the first instance by the Board.  

The Board, however, cannot assign an extra-schedular rating 
in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 
(1996); Barwell v. Brown, 9 Vet. App. 337, 338-9 (1996); and 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Although 
Floyd dealt only with ratings under § 3.321(b)(1), the 
analysis in that opinion would appear to apply also to TDIU 
ratings under § 4.16(b), as well, in view of that section's 
similar requirement of referral to the Director of VA's 
Compensation and Pension Service and Court precedents 
requiring consideration of § 4.16(b) when the issue is raised 
in an increased-rating case.  See Stanton v. Brown, 5 Vet. 
App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Since the Board cannot decide in the first instance whether 
an extra-schedular evaluation is warranted under 38 C.F.R. 
§ 4.16(b) to permit assigning an effective date earlier than 
June 25, 2002 for the TDIU, this case must be remanded to the 
RO (via the AMC) so it can make this initial determination.

Additionally, the June 2002 VCAA notice letter did not 
specifically ask the veteran to provide any evidence in her 
possession pertaining to her claim, as required by 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  So, on remand, the AMC must provide 
this additional VCAA notice.  Proper VCAA notice also 
includes apprising her that evidence of an earlier-filed 
claim is needed to support her claim for an earlier effective 
date.  See Huston v. Principi, 17 Vet. App. 195 (2003).

Lastly, in the memorandum decision, the Court also noted that 
the December 2005 Board finding that there was no evidence 
showing the veteran was unemployable prior to June 25, 2002, 
was based upon a lack of evidence.  See Forshey v. Principi, 
284 F. 3d 1335, 1363 (Fed. Cir. 2002)(en banc) (noting that 
"[t]he absence of actual evidence is not substantive 
'negative evidence'").  She has not had a VA examination 
determining whether she was employable prior to June 25, 
2002.  The Court is, therefore, seemingly suggesting that an 
examination and opinion are needed because there is no 
medical evidence of record addressing this determinative 
issue.  But the Board will leave it to the RO's (AMC's) 
discretion of whether the veteran should be scheduled for a 
VA examination.  



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Consider whether the veteran is 
entitled to an 
extra-schedular TDIU under 38 C.F.R. 
§ 4.16(b) during the one-year period 
immediately preceding her June 25, 2002 
claim for a higher rating for her PTSD.

*This critical determination, according 
to the Court, may require having the 
veteran examined for a medical opinion.  
If it is determined that a VA examination 
is indeed needed, then schedule the 
veteran for one.

2.  Also send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that is specific 
to her claim for an earlier effective 
date for her TDIU.  This additional VCAA 
notice must ask that she submit any 
evidence in her personal possession 
pertaining to her claim, as required by 
Pelegrini II, and that she submit 
evidence of an earlier-filed claim 
to comply with Huston.

3.  Then readjudicate the claim for an 
earlier effective date for the TDIU in 
light of any additional evidence.  If the 
disposition remains unfavorable, send the 
veteran a supplemental statement of the 
case and give her an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



